Order unanimously reversed, without costs, and motion granted. Memorandum: In opposition to defendant’s motion *752for leave to amend its answer to include the defense of the Statute of Frauds, plaintiffs argued for denial on the grounds of laches and that they would be greatly prejudiced by the granting of the motion. Supporting these two contentions were the claims that defendant could have made its motion on five earlier occasions and that plaintiffs had completely prepared the case for trial based upon the content of defendant’s existing pleadings. A simple listing of possible alternative occasions on which a party might have earlier moved to amend its answer and merely stating that preparation for trial has been completed on the pleadings as they presently exist, with no explanation of how the proposed amendment will cause their preparation to suffer, are insufficient showings of prejudice or surprise to support plaintiffs’ claims and to require denial of the motion (Fahey v County of Ontario, 44 NY2d 934; Smith v University of Rochester Med. Center, 32 AD2d 736). (Appeal from order of Supreme Court, Monroe County, Curran, J. — amend answer.) Present — Simons, J. P., Callahan, Denman, Moule and Schnepp, JJ.